DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-6 and 8-20 are currently pending and are addressed below.

Response to Amendment
The amendment filed on September 16th, 2022 has been considered and entered. Accordingly claims 1, 12, and 18 have been amended and claim 7 has been cancelled.

Response to Arguments
The applicant’s arguments with respect to the rejections of claims 1-6 and 8-20 have been considered but are not persuasive. The applicant argues that “providing the lane shift as a notification in a mapping application of a user device on at least one vehicle; and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift” is a practical application. However, providing a lane shift as an output on a mapping application merely generally links the abstract idea to the technological environment of vehicle navigation -- The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Furthermore, receiving a user input is merely post solution activity as a result of the identification of a lane shift and is not patent eligible. See Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g))
The applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 12, and 18, the claims recite the abstract idea of detecting and verifying contraflow lane shift incidents, and mentally determine ” a first lateral distance to a center of the main side and a second lateral distance to a center of an opposite side of the bi-directional road”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a traveling route based off of the information provided by the car’s sensors while traveling, or alternatively, mentally generating a traveling route available to the vehicle based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper determine the distance of the center of a first road and a distance to the center of the opposite side road.  

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a processor (Claim 12), a non-transitory computer-readable storage medium (Claim 18), and memory (Claim 12) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
Furthermore, the additional element of a “mapping application” (claim 1) is generic and is merely generally linking the abstract idea to a technological environment. See MPEP §2106.05(e)). See OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization, because the steps were well-understood, routine, conventional data-gathering activities. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).
In addition, the limitation “for the plurality of vehicle data points, aggregating the first lateral distance into a main feature and aggregating the second lateral distance into an opposite feature; identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “providing the lane shift as a notification in a mapping application of a user device on at least one vehicle; and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Providing a lane shift as an option to a user is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor, a non-transitory computer-readable storage medium, and a memory does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-6 8-11, 13-17, and 19-20 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “detecting/verifying contraflow lane shift incidents” Specification Paragraph 2). 
Accordingly, claims 1-6 and 8-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20210031804 A1) (“Oyama”) in view of Zhou (US 20200250987 A1) in view of Bernhardt (US 20180158325 A1) (“Bernhardt”) in view of Meyer (US 10876846 B2) (“Meyer”).

With respect to claim 1, Oyama teaches A method comprising: 
for each one of a plurality of vehicle data points travelling at a main direction of a main side of a bi-directional road, determining a first lateral distance to a center of the main side and a second lateral distance to a center of an opposite side of the bi-directional road (See at least Oyama Paragraph 71 “After that, the procedure proceeds to step S14 where comparison is made between a deviation determination threshold d_sl and a deviation amount f_off from the center of the traveling lane of the adjacent following vehicle Fr traveling on the lane (adjacent lane) that is adjacent to the traveling lane of the own vehicle M on the high-precision road map, on the opposite side of the road shoulder. The deviation determination threshold d_sl is a threshold for determining whether the deviation operation is intended by the driver in consideration of a deviation width in the lateral direction from the lane center in a normal traveling. The deviation determination threshold is a value set in advance based on an experiment or the like, and set to the side of the adjacent lane close to the road shoulder”)
for the plurality of vehicle data points, aggregating the first lateral distance into a main feature and aggregating the second lateral distance into an opposite feature (See at least Oyama Paragraphs 111-112 “That is, in the present aspect, when it is determined that the road surface is the snow-covered road surface in the step S2 in the target travel path correction routine illustrated in FIG. 3 and the procedure proceeds to step S31, cloud information of a predetermined section set on the target travel path of the own vehicle M is acquired from the cloud server 1, and deviation data is acquired. The deviation data is lateral position information of the other vehicles that have traveled in the same section in a period from the near past (about 30 to 60 minutes ago) to present, relative to the center of the respective traveling lanes of other vehicles on the high-precision road map. The cloud server 1 acquires the deviation data for each vehicle from probe information from a probe vehicle, passage history of the traveling vehicles from road-vehicle communication, and the like, to aggregate the acquired deviation data. In one embodiment, the processing in the step S31 may correspond to an “external information acquirer”. Then, the procedure proceeds to step S32 where the aggregated deviation data of the respective other vehicles are aggregated in each of the lanes, to obtain the statistical deviation amount i_off in each of the traveling lanes in the same process as in the step S14 in the peripheral vehicle statistical deviation estimation subroutine illustrated in above-described FIG. 4.”).
Oyama, however, fails to explicitly disclose identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof, and providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Zhou, however, teaches identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof (See at least Zhou FIG. 5), and providing the lane shift as an output (See at least Zhou Paragraph 7 “According to a first aspect, a lane-borrowing vehicle driving method is provided, including generating, by a control center, a first lane-borrowing driving policy of the vehicle based on a lane-borrowing requirement, a moving trend of the vehicle, and a preset traffic rule, where the lane-borrowing requirement includes a lane-borrowing driving reason, and the first lane-borrowing driving policy includes an instruction for controlling lane-borrowing driving of the vehicle, and sending the first lane-borrowing driving policy to the vehicle”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama to include identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof and providing the lane shift as an output, as taught by Zhou as disclosed above, in order to ensure optimal lane shifts when objects are in the path of the main feature (Zhou Paragraph 2 “This application relates to the field of big data processing, and in particular, to a lane-borrowing vehicle driving method and a control center.”).
Oyama in view of Zhou fail to explicitly disclose providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Bernhardt, however, teaches providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination (Notifies user’s mapping application of a lane shift: See at least Barnhardt Paragraph 39 “In example embodiments, the closure notification may comprise computer-executable code and/or reference computer-executable code that, when executed by the computing entity 35 may cause the computing entity 35 to provide a closure alert through a user interface thereof (e.g., a display, audible alert, and/or the like). For example, the closure alert may indicate that one or more lanes are closed on the road segment, indicate which lanes of the road segment are closed (middle lane, right lane, second left lane, and/or the like), a closure type corresponding to the lane closure(s) (e.g., planned, unplanned, construction, special event, accident, and/or the like), provide information/data regarding the impact of the lane closure (e.g., a travel speed in the vicinity of the lane closure, additional amount of travel time expected due to lane closure(s), and/or the like), and/or the like. In an example embodiment, the computing entity 35 may, responsive to receiving the closure notification and/or in response to executing the computer-executable therein and/or referenced thereby, perform one or more route planning computations, determinations, and/or the like. For example, a route planning computation, determination, and/or the like may comprise re-calculating a route, determining an updated travel and/or expected arrival time, and/or the like” and 52 “At block 116, a closure notification may be provided (e.g., transmitted) to one or more computing entities 35. For example, the apparatus 10 may provide one or more closure notifications to one or more computing entities 35. For example, the apparatus 10 may comprise means, such as processor 12, communications interface 16, and/or the like, for providing one or more closure notifications to one or more computing entities 35. In an example embodiment, the one or more closure notifications may be triggered in response to identifying and/or detecting a lane closure. In example embodiments, the closure notification may identify the road segment experiencing the lane closure, the lane(s) affected by the lane closure, the type of lane closure (e.g., construction, special event, traffic incident, planned, unplanned, and/or the like), and/or other information/data corresponding to the lane closure”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou to include providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination, as taught by Bernhardt as disclosed above, in order to ensure that a user is accurately informed of a lane shift (Bernhardt Paragraph 1 “An example embodiment relates generally to detection of lane closures. In particular, an example embodiment generally relates to automatically detecting a lane closure on, for example, a multi-lane road using only probe data”).
Oyama in view of Zhou in view of Bernhardt fail to explicitly disclose receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Meyers however teaches receiving an input via the user interface to provide rerouting guidance (User inputs a second destination for rerouting guidance: See at least Meyers FIG. 3B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view Zhou in view of Bernhardt so that receiving an input via the user interface to provide rerouting guidance, as taught by Meyers as disclosed above, is a result of the lane shift, in order to ensure efficient route guidance (Meyer Col. 1 lines 14-15 “This document generally relates to rerouting in navigation systems based on updates to routing-related information”). 

With respect to claims 6 and 17, Oyama in view of Zhou in view of Bernhardt in view of Meyer teach applying a probabilistic function, a machine learning algorithm, or a combination thereof on the main feature, the opposite feature, or a combination thereof to determine that a shift in the first lateral distance to being closer to the opposing side resulted in the lane shift (See at least Zhou FIGS. 6A-6B).

With respect to claim 11, Oyama in view of Zhou in view of Bernhardt in view of Meyer teach the plurality of vehicle data points include one or more probe data points, one or more sensor data points, or a combination thereof (See at least Oyama Paragraph 111 “The cloud server 1 acquires the deviation data for each vehicle from probe information from a probe vehicle, passage history of the traveling vehicles from road-vehicle communication, and the like, to aggregate the acquired deviation data. In one embodiment, the processing in the step S31 may correspond to an “external information acquirer””).

With respect to claim 12, Oyama teaches an apparatus comprising: at least one processor; and 39Attorney Docket No.: P9707US00Patent at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (See at least Oyama Paragraph 120, cause the apparatus to perform at least the following: 
for each one of a plurality of vehicle data points travelling at a main direction of a main side of a bi-directional road, determining a first lateral distance to a center of the main side and a second lateral distance to a center of an opposite side of the bi-directional road (See at least Oyama Paragraph 71 “After that, the procedure proceeds to step S14 where comparison is made between a deviation determination threshold d_sl and a deviation amount f_off from the center of the traveling lane of the adjacent following vehicle Fr traveling on the lane (adjacent lane) that is adjacent to the traveling lane of the own vehicle M on the high-precision road map, on the opposite side of the road shoulder. The deviation determination threshold d_sl is a threshold for determining whether the deviation operation is intended by the driver in consideration of a deviation width in the lateral direction from the lane center in a normal traveling. The deviation determination threshold is a value set in advance based on an experiment or the like, and set to the side of the adjacent lane close to the road shoulder”)
for the plurality of vehicle data points, aggregating the first lateral distance into a main feature and aggregating the second lateral distance into an opposite feature (See at least Oyama Paragraphs 111-112 “That is, in the present aspect, when it is determined that the road surface is the snow-covered road surface in the step S2 in the target travel path correction routine illustrated in FIG. 3 and the procedure proceeds to step S31, cloud information of a predetermined section set on the target travel path of the own vehicle M is acquired from the cloud server 1, and deviation data is acquired. The deviation data is lateral position information of the other vehicles that have traveled in the same section in a period from the near past (about 30 to 60 minutes ago) to present, relative to the center of the respective traveling lanes of other vehicles on the high-precision road map. The cloud server 1 acquires the deviation data for each vehicle from probe information from a probe vehicle, passage history of the traveling vehicles from road-vehicle communication, and the like, to aggregate the acquired deviation data. In one embodiment, the processing in the step S31 may correspond to an “external information acquirer”. Then, the procedure proceeds to step S32 where the aggregated deviation data of the respective other vehicles are aggregated in each of the lanes, to obtain the statistical deviation amount i_off in each of the traveling lanes in the same process as in the step S14 in the peripheral vehicle statistical deviation estimation subroutine illustrated in above-described FIG. 4.”).
Oyama, however, fails to explicitly disclose identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof, and providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Zhou, however, teaches identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof (See at least Zhou FIG. 5), and providing the lane shift as an output (See at least Zhou Paragraph 7 “According to a first aspect, a lane-borrowing vehicle driving method is provided, including generating, by a control center, a first lane-borrowing driving policy of the vehicle based on a lane-borrowing requirement, a moving trend of the vehicle, and a preset traffic rule, where the lane-borrowing requirement includes a lane-borrowing driving reason, and the first lane-borrowing driving policy includes an instruction for controlling lane-borrowing driving of the vehicle, and sending the first lane-borrowing driving policy to the vehicle”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama to include identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof and providing the lane shift as an output, as taught by Zhou as disclosed above, in order to ensure optimal lane shifts when objects are in the path of the main feature (Zhou Paragraph 2 “This application relates to the field of big data processing, and in particular, to a lane-borrowing vehicle driving method and a control center.”).
Oyama in view of Zhou fail to explicitly disclose providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Bernhardt, however, teaches providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination (Notifies user’s mapping application of a lane shift: See at least Barnhardt Paragraph 39 “In example embodiments, the closure notification may comprise computer-executable code and/or reference computer-executable code that, when executed by the computing entity 35 may cause the computing entity 35 to provide a closure alert through a user interface thereof (e.g., a display, audible alert, and/or the like). For example, the closure alert may indicate that one or more lanes are closed on the road segment, indicate which lanes of the road segment are closed (middle lane, right lane, second left lane, and/or the like), a closure type corresponding to the lane closure(s) (e.g., planned, unplanned, construction, special event, accident, and/or the like), provide information/data regarding the impact of the lane closure (e.g., a travel speed in the vicinity of the lane closure, additional amount of travel time expected due to lane closure(s), and/or the like), and/or the like. In an example embodiment, the computing entity 35 may, responsive to receiving the closure notification and/or in response to executing the computer-executable therein and/or referenced thereby, perform one or more route planning computations, determinations, and/or the like. For example, a route planning computation, determination, and/or the like may comprise re-calculating a route, determining an updated travel and/or expected arrival time, and/or the like” and 52 “At block 116, a closure notification may be provided (e.g., transmitted) to one or more computing entities 35. For example, the apparatus 10 may provide one or more closure notifications to one or more computing entities 35. For example, the apparatus 10 may comprise means, such as processor 12, communications interface 16, and/or the like, for providing one or more closure notifications to one or more computing entities 35. In an example embodiment, the one or more closure notifications may be triggered in response to identifying and/or detecting a lane closure. In example embodiments, the closure notification may identify the road segment experiencing the lane closure, the lane(s) affected by the lane closure, the type of lane closure (e.g., construction, special event, traffic incident, planned, unplanned, and/or the like), and/or other information/data corresponding to the lane closure”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou to include providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination, as taught by Bernhardt as disclosed above, in order to ensure that a user is accurately informed of a lane shift (Bernhardt Paragraph 1 “An example embodiment relates generally to detection of lane closures. In particular, an example embodiment generally relates to automatically detecting a lane closure on, for example, a multi-lane road using only probe data”).
Oyama in view of Zhou in view of Bernhardt fail to explicitly disclose receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Meyers however teaches receiving an input via the user interface to provide rerouting guidance (User inputs a second destination for rerouting guidance: See at least Meyers FIG. 3B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view Zhou in view of Bernhardt so that receiving an input via the user interface to provide rerouting guidance, as taught by Meyers as disclosed above, is a result of the lane shift, in order to ensure efficient route guidance (Meyer Col. 1 lines 14-15 “This document generally relates to rerouting in navigation systems based on updates to routing-related information”). 

With respect to claim 18, A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (See at least Oyama Paragraph 120):
for each one of a plurality of vehicle data points travelling at a main direction of a main side of a bi-directional road, determining a first lateral distance to a center of the main side and a second lateral distance to a center of an opposite side of the bi-directional road (See at least Oyama Paragraph 71 “After that, the procedure proceeds to step S14 where comparison is made between a deviation determination threshold d_sl and a deviation amount f_off from the center of the traveling lane of the adjacent following vehicle Fr traveling on the lane (adjacent lane) that is adjacent to the traveling lane of the own vehicle M on the high-precision road map, on the opposite side of the road shoulder. The deviation determination threshold d_sl is a threshold for determining whether the deviation operation is intended by the driver in consideration of a deviation width in the lateral direction from the lane center in a normal traveling. The deviation determination threshold is a value set in advance based on an experiment or the like, and set to the side of the adjacent lane close to the road shoulder”)
for the plurality of vehicle data points, aggregating the first lateral distance into a main feature and aggregating the second lateral distance into an opposite feature (See at least Oyama Paragraphs 111-112 “That is, in the present aspect, when it is determined that the road surface is the snow-covered road surface in the step S2 in the target travel path correction routine illustrated in FIG. 3 and the procedure proceeds to step S31, cloud information of a predetermined section set on the target travel path of the own vehicle M is acquired from the cloud server 1, and deviation data is acquired. The deviation data is lateral position information of the other vehicles that have traveled in the same section in a period from the near past (about 30 to 60 minutes ago) to present, relative to the center of the respective traveling lanes of other vehicles on the high-precision road map. The cloud server 1 acquires the deviation data for each vehicle from probe information from a probe vehicle, passage history of the traveling vehicles from road-vehicle communication, and the like, to aggregate the acquired deviation data. In one embodiment, the processing in the step S31 may correspond to an “external information acquirer”. Then, the procedure proceeds to step S32 where the aggregated deviation data of the respective other vehicles are aggregated in each of the lanes, to obtain the statistical deviation amount i_off in each of the traveling lanes in the same process as in the step S14 in the peripheral vehicle statistical deviation estimation subroutine illustrated in above-described FIG. 4.”).
Oyama, however, fails to explicitly disclose identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof, and providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Zhou, however, teaches identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof (See at least Zhou FIG. 5), and providing the lane shift as an output (See at least Zhou Paragraph 7 “According to a first aspect, a lane-borrowing vehicle driving method is provided, including generating, by a control center, a first lane-borrowing driving policy of the vehicle based on a lane-borrowing requirement, a moving trend of the vehicle, and a preset traffic rule, where the lane-borrowing requirement includes a lane-borrowing driving reason, and the first lane-borrowing driving policy includes an instruction for controlling lane-borrowing driving of the vehicle, and sending the first lane-borrowing driving policy to the vehicle”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama to include identifying a lane shift to the opposite side based on the main feature, the opposite feature, or a combination thereof and providing the lane shift as an output, as taught by Zhou as disclosed above, in order to ensure optimal lane shifts when objects are in the path of the main feature (Zhou Paragraph 2 “This application relates to the field of big data processing, and in particular, to a lane-borrowing vehicle driving method and a control center.”).
Oyama in view of Zhou fail to explicitly disclose providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Bernhardt, however, teaches providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination (Notifies user’s mapping application of a lane shift: See at least Barnhardt Paragraph 39 “In example embodiments, the closure notification may comprise computer-executable code and/or reference computer-executable code that, when executed by the computing entity 35 may cause the computing entity 35 to provide a closure alert through a user interface thereof (e.g., a display, audible alert, and/or the like). For example, the closure alert may indicate that one or more lanes are closed on the road segment, indicate which lanes of the road segment are closed (middle lane, right lane, second left lane, and/or the like), a closure type corresponding to the lane closure(s) (e.g., planned, unplanned, construction, special event, accident, and/or the like), provide information/data regarding the impact of the lane closure (e.g., a travel speed in the vicinity of the lane closure, additional amount of travel time expected due to lane closure(s), and/or the like), and/or the like. In an example embodiment, the computing entity 35 may, responsive to receiving the closure notification and/or in response to executing the computer-executable therein and/or referenced thereby, perform one or more route planning computations, determinations, and/or the like. For example, a route planning computation, determination, and/or the like may comprise re-calculating a route, determining an updated travel and/or expected arrival time, and/or the like” and 52 “At block 116, a closure notification may be provided (e.g., transmitted) to one or more computing entities 35. For example, the apparatus 10 may provide one or more closure notifications to one or more computing entities 35. For example, the apparatus 10 may comprise means, such as processor 12, communications interface 16, and/or the like, for providing one or more closure notifications to one or more computing entities 35. In an example embodiment, the one or more closure notifications may be triggered in response to identifying and/or detecting a lane closure. In example embodiments, the closure notification may identify the road segment experiencing the lane closure, the lane(s) affected by the lane closure, the type of lane closure (e.g., construction, special event, traffic incident, planned, unplanned, and/or the like), and/or other information/data corresponding to the lane closure”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou to include providing the lane shift as a notification in a mapping application of a user device on at least one vehicle and to provide rerouting after the determination, as taught by Bernhardt as disclosed above, in order to ensure that a user is accurately informed of a lane shift (Bernhardt Paragraph 1 “An example embodiment relates generally to detection of lane closures. In particular, an example embodiment generally relates to automatically detecting a lane closure on, for example, a multi-lane road using only probe data”).
Oyama in view of Zhou in view of Bernhardt fail to explicitly disclose receiving an input via the user interface to provide additional details of the lane shift and/or rerouting guidance as a result of the lane shift.
Meyers however teaches receiving an input via the user interface to provide rerouting guidance (User inputs a second destination for rerouting guidance: See at least Meyers FIG. 3B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view Zhou in view of Bernhardt so that receiving an input via the user interface to provide rerouting guidance, as taught by Meyers as disclosed above, is a result of the lane shift, in order to ensure efficient route guidance (Meyer Col. 1 lines 14-15 “This document generally relates to rerouting in navigation systems based on updates to routing-related information”). 

Claims 2-5, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20210031804 A1) (“Oyama”) in view of Zhou (US 20200250987 A1) in view of Bernhardt (US 20180158325 A1) (“Bernhardt”) in view of Meyer (US 10876846 B2) (“Meyer”) further in view of Xuan (“Lane Change Maneuver Detection from Probe Vehicle DGPS Data” Published September 2006) (“Xuan”) (Attached).

With respect to claims, 2, 13, and 19, Oyama in view of Zhou in view of Bernhardt in view of Meyer fail to explicitly disclose that for each said vehicle data point, calculating a median, a mean, a percentile, or a combination thereof of the first lateral distance and the second lateral distance respectively, wherein the median, the mean, the percentile, or a combination thereof are aggregated to generate the main feature and the opposite feature respectively.
Xuan, however, teaches that for each said vehicle data point, calculating a median, a mean, a percentile, or a combination thereof of the first lateral distance and the second lateral distance respectively, wherein the median, the mean, the percentile, or a combination thereof are aggregated to generate the main feature and the opposite feature respectively (See at least Xuan FIGS. 2(a-b), 3(a-c) | B. Finding Mandatory Lane Change Maneuvers).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou in view of Bernhardt in view of Meyer to include for each said vehicle data point, calculating a median, a mean, a percentile, or a combination thereof of the first lateral distance and the second lateral distance respectively, wherein the median, the mean, the percentile, or a combination thereof are aggregated to generate the main feature and the opposite feature respectively, as taught by Xuan as disclosed above, in order to ensure accurate generation of main and opposite road features (Xuan Introduction “Our work provides another way to detect lane change maneuvers, which we plan to use in future studies to better model lane changing properties.”).

With respect to claims 3, 14, and 20 Oyama in view of Zhou in view of Bernhardt in view of Meyer in view of Xuan teach providing a representation of the main feature and the opposite feature as lines spatially across the bi-directional road (See at least Zhou FIG. 3).

With respect to claims 4 and 15 Oyama in view of Zhou in view of Bernhardt in view of Meyer in view of Xuan teach wherein the lane shift is identified where the lines cross over each other (See at least Zhou FIG. 3).

With respect to claims 5 and 16 Oyama in view of Zhou in view of Bernhardt in view of Meyer in view of Xuan teach wherein the lane shift is identified where the line corresponding to the first feature is diverted to the opposite side (See at least Zhou FIG. 3).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20210031804 A1) (“Oyama”) in view of Zhou (US 20200250987 A1) in view of Bernhardt (US 20180158325 A1) (“Bernhardt”) in view of Meyer (US 10876846 B2) (“Meyer”) further in view of Hanniel (US 20190376809 A1) (“Hanniel”).

With respect to claim 8, Oyama in view of Zhou in view of Bernhardt in view of Meyer fail to explicitly disclose retrieving a main strand graph of the main side of the bi-directional road; algorithmically determining an opposite strand graph of the opposite side of the bi-directional road based on the main strand graph; and determining the center of the main side and the center of the opposite side of the bi- directional road based on the main strand graph and the opposite strand graph respectively.
Hanniel, however, teaches retrieving a main strand graph of the main side of the bi-directional road; algorithmically determining an opposite strand graph of the opposite side of the bi-directional road based on the main strand graph; and determining the center of the main side and the center of the opposite side of the bi- directional road based on the main strand graph and the opposite strand graph respectively (See at least Hanniel FIG. 5C | Paragraph 27 “FIG. 5C is a flowchart showing an exemplary process for detecting road marks and/or lane geometry information in a set of images consistent with the disclosed embodiments.” | Paragraphs 194-195 “As noted, sparse map 800 may include representations of a plurality of target trajectories 810 for guiding autonomous driving or navigation along a road segment. Such target trajectories may be stored as three-dimensional splines. The target trajectories stored in sparse map 800 may be determined based on two or more reconstructed trajectories of prior traversals of vehicles along a particular road segment, for example. A road segment may be associated with a single target trajectory or multiple target trajectories. For example, on a two lane road, a first target trajectory may be stored to represent an intended path of travel along the road in a first direction, and a second target trajectory may be stored to represent an intended path of travel along the road in another direction (e.g., opposite to the first direction) … In some embodiments, the target trajectory may represent an ideal path that a vehicle should take as the vehicle travels. The target trajectory may be located, for example, at an approximate center of a lane of travel.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou in view of Bernhardt in view of Meyer to include retrieving a main strand graph of the main side of the bi-directional road; algorithmically determining an opposite strand graph of the opposite side of the bi-directional road based on the main strand graph; and determining the center of the main side and the center of the opposite side of the bi- directional road based on the main strand graph and the opposite strand graph respectively, as taught by Hanniel as disclosed above, in order to ensure accurate traversal of a vehicle in the main and opposite directions of a road (Hanniel Paragraph 4 “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation.”).

With respect to claim 9, Oyama in view of Zhou in view of Bernhardt in view of Meyer fail to explicitly disclose wherein the first lateral distance is calculated during a map- matching process of a main strand graph of the main side of the bi-directional road.
Hanniel, however, teaches wherein the first lateral distance is calculated during a map- matching process of a main strand graph of the main side of the bi-directional road (See at least Hanniel FIG. 5C | Paragraph 161 “ In the case where multiple vehicles are detected traveling ahead of vehicle 200, processing unit 110 may compare the snail trails associated with each vehicle. Based on the comparison, processing unit 110 may determine that a vehicle whose snail trail does not match with the snail trails of the other vehicles is likely changing lanes. Processing unit 110 may additionally compare the curvature of the snail trail (associated with the leading vehicle) with the expected curvature of the road segment in which the leading vehicle is traveling. The expected curvature may be extracted from map data (e.g., data from map database 160), from road polynomials, from other vehicles' snail trails, from prior knowledge about the road, and the like. If the difference in curvature of the snail trail and the expected curvature of the road segment exceeds a predetermined threshold, processing unit 110 may determine that the leading vehicle is likely changing lanes”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou in view of Bernhardt in view of Meyer to include that the first lateral distance is calculated during a map- matching process of a main strand graph of the main side of the bi-directional road, as taught by Hanniel as disclosed above, in order to ensure accurate traversal of a vehicle in the main and opposite directions of a road (Hanniel Paragraph 4 “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation.”). 

With respect to claim 10, Oyama in view of Zhou in view of Bernhardt in view of Meyer fail to explicitly disclose processing the plurality of vehicle data points across a main strand graph of the main side of the bi-directional road to normalize, interpolate, or a combination thereof, the lane shift.
Hanniel, however, processing the plurality of vehicle data points across a main strand graph of the main side of the bi-directional road to normalize, interpolate, or a combination thereof, the lane shift (See at least Hanniel FIG. 5C | Paragraphs 160-162 “FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, consistent with the disclosed embodiments … Processing unit 110 may also determine one or more road polynomials, a look-ahead point (associated with vehicle 200), and/or a snail trail (e.g., a set of points describing a path taken by the leading vehicle), using the techniques described in connection with FIG. 5E, above … In the case where multiple vehicles are detected traveling ahead of vehicle 200, processing unit 110 may compare the snail trails associated with each vehicle. Based on the comparison, processing unit 110 may determine that a vehicle whose snail trail does not match with the snail trails of the other vehicles is likely changing lanes. Processing unit 110 may additionally compare the curvature of the snail trail (associated with the leading vehicle) with the expected curvature of the road segment in which the leading vehicle is traveling. The expected curvature may be extracted from map data (e.g., data from map database 160), from road polynomials, from other vehicles' snail trails, from prior knowledge about the road, and the like. If the difference in curvature of the snail trail and the expected curvature of the road segment exceeds a predetermined threshold, processing unit 110 may determine that the leading vehicle is likely changing lanes …”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Oyama in view of Zhou in view of Bernhardt in view of Meyer to include processing the plurality of vehicle data points across a main strand graph of the main side of the bi-directional road to normalize, interpolate, or a combination thereof, the lane shift, as taught by Hanniel as disclosed above, in order to ensure accurate traversal of a vehicle in the main and opposite directions of a road (Hanniel Paragraph 4 “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667   
                                                                                                                                                                                                     /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667